

Exhibit 10.27
NOBLE ENERGY, INC.
1992 STOCK OPTION AND RESTRICTED STOCK PLAN


2013 RESTRICTED STOCK AGREEMENT
[3-YEAR PERFORMANCE VESTED]


THIS AGREEMENT, made and entered into as of the _____ day of ____________, 2013,
by and between NOBLE ENERGY, INC., a Delaware corporation (the “Company”), and
_________________________ (“Employee”),


WITNESSETH THAT:


WHEREAS, the Compensation, Benefits and Stock Option Committee of the Company’s
Board of Directors (the “Committee”), acting under the Company’s 1992 Stock
Option and Restricted Stock Plan as amended and restated effective April 26,
2011 (the “Plan”), has the authority to award restricted shares of the common
stock of the Company to certain employees of the Company or an Affiliate; and
WHEREAS, pursuant to the Plan the Committee has determined to make such an award
to Employee on the terms and conditions and subject to the restrictions set
forth in the Plan and this Agreement, and Employee desires to accept such award;
NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
1.Definitions. For the purposes of this Agreement:


(a)“Bonus Award” is defined in Section 3.


(b)“Bonus Restricted Shares” are defined in Section 3.


(c)“Effective Date” means the date first written above.



1



--------------------------------------------------------------------------------



(d)“Peer Group” means the group of companies consisting of each of the following
companies in existence as of the beginning of the Performance Period and which
continues in existence as an independent publicly traded corporation through the
end of the Performance Period:
Anadarko Petroleum Corp.
Marathon Oil Corporation
Apache Corp.
Murphy Oil Corp.
Cabot Oil & Gas Corp.
Newfield Exploration Company
Chesapeake Energy Corp.
Noble Energy, Inc.
Continental Resources, Inc.
Pioneer Natural Resources Company
Devon Energy Corp.
Range Resources Corp.
EOG Resources, Inc.
Southwestern Energy Company
Hess Corporation
 





For this purpose, a company shall not be considered to cease to be in existence
merely on account of a name change, internal restructuring or reorganization, or
similar event, if the company (or its successor) continues as substantially the
same business following the change or event.


(e)“Performance Award” is defined in Section 2.


(f)“Performance Period” means the period of time commencing on January 1, 2013,
and ending on December 31, 2015.


(g)
“Performance Restricted Shares” are defined in Section 2.



(h)“Total Shareholder Return” for the Company and for the other Peer Group
companies shall be determined on the basis of the total investment performance
that would have resulted at the end of the Performance Period from investing
$100 in the common stock of the Company and each of the other companies in the
Peer Group, using a beginning stock price and an ending stock price equal to the
average closing price for the month of December immediately preceding the
beginning of the Performance Period and the month of December immediately
preceding the end of the Performance Period, respectively, and with all
dividends reinvested.


(i)“Vesting Date” means the third anniversary of the Effective Date.


2.Performance Restricted Stock Award. On the terms and conditions and subject to
the restrictions, including forfeiture, hereinafter set forth, the Company
hereby awards to Employee as of the Effective Date, and Employee hereby accepts,
a performance-based restricted stock award (the “Performance Award”) of
__________ shares (the “Performance Restricted Shares”) of common stock, par
value $0.01 per share, of the Company. The Performance Restricted Shares shall
be issued in book-entry or stock

2



--------------------------------------------------------------------------------



certificate form in the name of Employee as of the Effective Date and delivered
to Employee on the Effective Date or as soon thereafter as practicable. Employee
shall take all such action as may be requested by the Company to cause the
Performance Restricted Shares to be deposited with the Company, together with
any executed stock powers and/or other instruments of transfer reasonably
requested by the Company, to be held by the Company in escrow for Employee’s
benefit until such time as the Performance Restricted Shares are either
forfeited by Employee to the Company or the restrictions thereon terminate as
set forth in this Agreement.
3.Bonus Restricted Stock Award. On the terms and conditions and subject to the
restrictions, including forfeiture, hereinafter set forth, the Company hereby
awards to Employee as of the Effective Date, and Employee hereby accepts, an
additional performance-based restricted stock award (the “Bonus Award”) of
__________ shares (the “Bonus Restricted Shares”) of common stock, par value
$0.01 per share, of the Company. The Bonus Restricted Shares shall be issued in
book-entry or stock certificate form in the name of Employee as of the Effective
Date and delivered to Employee on the Effective Date or as soon thereafter as
practicable. Employee shall take all such action as may be requested by the
Company to cause the Bonus Restricted Shares to be deposited with the Company,
together with any executed stock powers and/or other instruments of transfer
reasonably requested by the Company, to be held by the Company in escrow for
Employee’s benefit until such time as the Bonus Restricted Shares are either
forfeited by Employee to the Company or the restrictions thereon terminate as
set forth in this Agreement.


4.Vesting and Forfeiture.
(a)    General. Until the Vesting Date, (i) the Performance Restricted Shares
and the Bonus Restricted Shares shall be subject to being forfeited by Employee
to the Company as provided in this Agreement, and (ii) Employee may not sell,
assign, transfer, discount, exchange, pledge or otherwise encumber or dispose of
any of the Performance Restricted Shares or the Bonus Restricted Shares unless
the restrictions applicable to such shares have terminated in accordance with
the provisions of this Agreement or the Plan.
(b)     Performance Restricted Shares. On the Vesting Date, a percentage,
determined in accordance with the schedule below and subject to the Committee’s
discretionary authority described in Section 4(b)(iv), of the Performance
Restricted Shares (rounded down to the nearest whole share) awarded to Employee
pursuant to Section 2 hereof that are still outstanding and not previously
forfeited shall vest and become nonforfeitable, and the restrictions applicable
hereunder to such vested Performance Restricted Shares shall terminate. The
vested percentage determined in accordance with the schedule below shall be
based upon the level of the Company’s Total Shareholder Return relative to the
Total Shareholder Return of the companies in the Peer Group, all determined at
the end of the Performance Period. Any Performance Restricted Shares that do not
become vested as of the Vesting Date shall be forfeited by Employee and
transferred to the Company at no cost to the Company.



3



--------------------------------------------------------------------------------



Company’s Total
Shareholder Return Relative
to Peer Group Companies
Percentage
of Shares
Vested
 
 
50th percentile or above
100%
25th percentile
50%
Below 25th percentile


None



(i)    If the percentile level of the Company’s Total Shareholder Return is
between two levels indicated on the foregoing schedule, the amount earned under
such schedule shall be determined on the basis of a straight-line interpolation
between such levels.


(ii)    If Employee’s employment with the Company or an Affiliate terminates
prior to the Vesting Date by reason of Employee’s death or Disability, the
restrictions applicable hereunder to all of the Performance Restricted Shares
that are still subject to the restrictions of this Agreement shall terminate.
(iii)    If Employee’s employment with the Company or an Affiliate terminates
prior to the Vesting Date for any reason other than Employee’s death or
Disability, then on the date of such termination of employment all of the
Performance Restricted Shares shall be forfeited by Employee and transferred to
the Company at no cost to the Company.
(iv)    As soon as practicable (but in no event later than 60 days) after the
termination of the restrictions applicable hereunder to all or a portion of the
Performance Restricted Shares, such Performance Restricted Shares with respect
to which the restrictions have terminated, together with any dividends or other
distributions with respect to such shares then being held by the Company
pursuant to the provisions of this Agreement, shall be delivered to Employee
free of such restrictions. Prior to the issuance of the Performance Restricted
Shares pursuant to this Section 4(b)(iv), the Committee shall determine and
certify in writing (i) the level of the Company’s Total Shareholder Return
relative to the Total Shareholder Return of the companies in the Peer Group,
both determined at the end of the Performance Period and (ii) whether the other
material terms of the Performance Award have been satisfied. The Committee in
its sole and absolute discretion shall have the authority to reduce, but not to
increase, the number of Performance Restricted Shares to be issued, retained or
vested pursuant to the Performance Award.
(c)    Bonus Restricted Shares. On the Vesting Date, a percentage, determined in
accordance with the schedule below and subject to the Committee’s discretionary
authority described in Section 4(c)(iv), of the Bonus Restricted Shares (rounded
down to the nearest whole share) awarded to Employee pursuant to Section 3
hereof that are still outstanding and not previously forfeited shall vest and
become nonforfeitable, and the restrictions applicable hereunder to such vested
Bonus Restricted Shares shall terminate. The vested percentage determined in
accordance with the schedule below, shall be based upon the level

4



--------------------------------------------------------------------------------



of the Company’s Total Shareholder Return relative to the Total Shareholder
Return of the companies in the Peer Group, all determined at the end of the
Performance Period. Any Bonus Restricted Shares that do not become vested as of
the Vesting Date shall be forfeited by Employee and transferred to the Company
at no cost to the Company.


Company’s Total
Shareholder Return Relative
to Peer Group Companies
Percentage
of Shares
Earned
 
 
90th percentile or above
100%
75th percentile
50%
50th percentile or below


None



(i)If the percentile level of the Company’s Total Shareholder Return is between
two levels indicated on the foregoing schedule, the amount earned under such
schedule shall be determined on the basis of a straight-line interpolation
between such levels.


(ii)    Notwithstanding the foregoing, if the Total Shareholder Return at the
end of the Performance Period is less than zero, all of the Bonus Restricted
Shares shall be forfeited by Employee and transferred to the Company at no cost
to the Company.


(iii)    If Employee’s employment with the Company or an Affiliate terminates
prior to the Vesting Date for any reason, then on the date of such termination
of employment all of the Bonus Restricted Shares shall be forfeited by Employee
and transferred to the Company at no cost to the Company.
(iv)    As soon as practicable (but in no event later than 60 days) after the
termination of the restrictions applicable hereunder to all or a portion of the
Bonus Restricted Shares, such Bonus Restricted Shares with respect to which the
restrictions have terminated, together with any dividends or other distributions
with respect to such shares then being held by the Company pursuant to the
provisions of this Agreement, shall be delivered to Employee free of such
restrictions. Prior to the issuance of the Bonus Restricted Shares pursuant to
this Section 4(c)(iv), the Committee shall determine and certify in writing (i)
the level of the Company’s Total Shareholder Return relative to the Total
Shareholder Return of the companies in the Peer Group, both determined at the
end of the Performance Period and (ii) whether the other material terms of the
Bonus Award have been satisfied. The Committee in its sole and absolute
discretion shall have the authority to reduce, but not to increase, the number
of Bonus Restricted Shares to be issued, retained or vested pursuant to the
Bonus Award.
(d)    Change in Control. If a Change in Control (as defined below) occurs prior
to the last day of the Performance Period and while Employee is employed by the
Company or an Affiliate, all of the Performance Restricted Shares that are still
outstanding and subject

5



--------------------------------------------------------------------------------



to the restrictions of this Agreement shall become nonforfeitable and the other
restrictions applicable hereunder to such shares shall terminate, and all of the
Bonus Restricted Shares shall be forfeited by Employee and transferred to the
Company at no cost to the Company. As soon as practicable (but in no event later
than 60 days) after the termination of such restrictions the Performance
Restricted Shares (and/or any successor securities or other property
attributable to the Performance Restricted Shares that may result from the
Change in Control), together with any dividends or other distributions with
respect to such shares then being held by the Company pursuant to the provisions
of this Agreement, shall be delivered to Employee free of such restrictions. A
“Change in Control” shall be deemed to have occurred if:
(1)    individuals who, as of the date hereof, constitute the Board of Directors
of the Company (the “Incumbent Board”) cease for any reason to constitute at
least fifty-one percent (51%) of the Board of Directors of the Company, provided
that any person becoming a director subsequent to the date hereof whose
election, or nomination for election by the Company’s stockholders was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be, for purposes of this Agreement, considered as though such person
were a member of the Incumbent Board;
(2)    the stockholders of the Company shall approve a reorganization, merger or
consolidation, in each case, with respect to which persons who were the
stockholders of the Company immediately prior to such reorganization, merger or
consolidation do not, immediately thereafter, own outstanding voting securities
representing at least fifty-one percent (51%) of the combined voting power
entitled to vote generally in the election of directors (“Voting Securities”) of
the reorganized, merged or consolidated company;
(3)    the stockholders of the Company shall approve a liquidation or
dissolution of the Company or a sale of all or substantially all of the stock or
assets of the Company; or
(4)    any “person,” as that term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, any of its subsidiaries, any employee benefit plan of the Company or
any of its subsidiaries, `or any entity organized, appointed or established by
the Company for or pursuant to the terms of such a plan), together with all
“affiliates” and “associates” (as such terms are defined in Rule 12b-2 under the
Exchange Act) of such person (as well as any “Person” or “group” as those terms
are used in Sections 13(d) and 14(d) of the Exchange Act), shall become the
“beneficial owner” or “beneficial owners” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act), directly or indirectly, of securities of the Company
representing in the aggregate twenty-five percent (25%) or more of either (A)
the then outstanding shares of common stock, par value $0.01 per share, of the
Company (“Common Stock”) or (B) the Voting Securities of the Company, in either
such case other than solely as a

6



--------------------------------------------------------------------------------



result of acquisitions of such securities directly from the Company. Without
limiting the foregoing, a person who, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise has or shares
the power to vote, or to direct the voting of, or to dispose, or to direct the
disposition of, Common Stock or other Voting Securities of the Company shall be
deemed the beneficial owner of such Common Stock or Voting Securities.
Notwithstanding the foregoing, a “Change in Control” of the Company shall not be
deemed to have occurred for purposes of subparagraph (4) of this Section 4(d)
solely as the result of an acquisition of securities by the Company which, by
reducing the number of shares of Common Stock or other Voting Securities of the
Company outstanding, increases (i) the proportionate number of shares of Common
Stock beneficially owned by any person to twenty-five percent (25%) or more of
the shares of Common Stock then outstanding or (ii) the proportionate voting
power represented by the Voting Securities of the Company beneficially owned by
any person to twenty-five percent (25%) or more of the combined voting power of
all then outstanding Voting Securities; provided, however, that if any person
referred to in clause (i) or (ii) of this sentence shall thereafter become the
beneficial owner of any additional shares of Common Stock or other Voting
Securities of the Company (other than a result of a stock split, stock dividend
or similar transaction), then a Change in Control of the Company shall be deemed
to have occurred for purposes subparagraph (4) of this Section 4(d).
(e)    For the purposes of this Agreement, transfers of employment without
interruption of service between or among the Company and its Affiliates shall
not be considered a termination of employment.


5.Rights as Shareholder. Subject to the provisions of this Agreement, upon the
issuance of the Performance Restricted Shares and the Bonus Restricted Shares to
Employee, Employee shall become the owner thereof for all purposes and shall
have all rights as a stockholder, including voting rights and the right to
receive dividends and distributions, with respect to the Performance Restricted
Shares and the Bonus Restricted Shares. If the Company shall pay or declare a
dividend or make a distribution of any kind, whether due to a reorganization,
recapitalization or otherwise, with respect to the shares of Company common
stock constituting the Performance Restricted Shares and the Bonus Restricted
Shares, then the Company shall pay or make such dividend or other distribution
with respect to the Performance Restricted Shares and the Bonus Restricted
Shares; provided, however, that with respect to any of the Performance
Restricted Shares and the Bonus Restricted Shares that are still subject to the
restrictions of this Agreement, the cash, stock or other securities and other
property constituting such dividend or other distribution pertaining to such
Performance Restricted Shares and the Bonus Restricted Shares shall be held by
the Company subject to the restrictions applicable hereunder to such Performance
Restricted Shares and the Bonus Restricted Shares until such Performance
Restricted Shares and the Bonus Restricted Shares are either forfeited by
Employee and transferred to the Company or the restrictions thereon terminate as
set forth in this Agreement. If the

7



--------------------------------------------------------------------------------



Performance Restricted Shares and the Bonus Restricted Shares with respect to
which such dividend or distribution was paid or made are forfeited by Employee
pursuant to the provisions hereof, then Employee shall not be entitled to
receive such dividend or distribution and such dividend or distribution shall
likewise be forfeited and transferred to the Company. If the restrictions
applicable to the Performance Restricted Shares and the Bonus Restricted Shares
with respect to which such dividend or distribution was paid or made terminate
in accordance with the provisions of this Agreement, then Employee shall be
entitled to receive such dividend or distribution with respect to such shares,
without interest, and such dividend or distribution shall likewise be delivered
to Employee.
6.Withholding Taxes.
(a)Employee may elect, within 30 days of the Effective Date and on notice to the
Company, to realize income for federal income tax purposes equal to the fair
market value of the Performance Restricted Shares and/or Bonus Restricted Shares
on the Effective Date. In such event, Employee shall make arrangements
satisfactory to the Company or the appropriate Affiliate to pay in the year of
the Performance Award and the Bonus Award any federal, state or local taxes
required to be withheld with respect to such shares. Such arrangements may
include, to the extent such arrangements are acceptable to the Company or such
Affiliate and do not provide for tax withholding in amounts in excess of the
minimum withholding requirements contemplated by SFAS 123(R), the transfer of
shares of Common Stock, other than the Performance Restricted Shares and the
Bonus Restricted Shares, to the Company or such Affiliate for application to
satisfy such withholding requirements on the basis of the Fair Market Value of
such shares on the date of transfer to the Company or such Affiliate. If
Employee fails to make such payments, then any provision of this Agreement to
the contrary notwithstanding, the Company and its Affiliates shall, to the
extent permitted by law, have the right to deduct from any payments of any kind
otherwise due from the Company or an Affiliate to or with respect to Employee,
whether or not pursuant to this Agreement, or the Plan and regardless of the
form of payment, any federal, state or local taxes of any kind required by law
to be withheld with respect to the Performance Restricted Shares and the Bonus
Restricted Shares.
(b)If no election is made by Employee pursuant to Section 4(a) hereof, then upon
the termination of the restrictions applicable hereunder to the Performance
Restricted Shares and the Bonus Restricted Shares, Employee (or in the event of
Employee’s death, the administrator or executor of Employee’s estate) will pay
to the Company or the appropriate Affiliate, or make arrangements satisfactory
to the Company or such Affiliate regarding payment of, any federal, state or
local taxes of any kind required by law to be withheld with respect to the
Performance Restricted Shares and the Bonus Restricted Shares. Such arrangements
may include, to the extent such arrangements are acceptable to the Company or
such Affiliate and do not provide for tax withholding in amounts in excess of
the minimum withholding requirements contemplated by SFAS 123(R), the transfer
of Performance Restricted Shares and the Bonus Restricted Shares that have
become nonforfeitable and no longer subject to restrictions hereunder or other
shares of Common Stock to the Company or such Affiliate for application to
satisfy such withholding

8



--------------------------------------------------------------------------------



requirements on the basis of the Fair Market Value of such shares on the date of
transfer to the Company or such Affiliate. If Employee (or in the event of
Employee’s death, the administrator or executor of Employee’s estate) fails to
make such payments, then any provision of this Agreement to the contrary
notwithstanding, the Company and its Affiliates shall, to the extent permitted
by law, have the right to deduct from any payments of any kind otherwise due
from the Company or an Affiliate to or with respect to Employee, whether or not
pursuant to this Agreement, or the Plan and regardless of the form of payment,
any federal, state or local taxes of any kind required by law to be withheld
with respect to the Performance Restricted Shares and the Bonus Restricted
Shares.
7.Reclassification of Shares. In case of any consolidation or merger of another
corporation into the Company in which the Company is the surviving corporation
and in which there is a reclassification or change (including the right to
receive cash or other property) of the Performance Restricted Shares and Bonus
Restricted Shares (other than a change in par value, or from par value to no par
value, or as a result of a subdivision or combination, but including any change
in such shares into two or more classes or series of shares), to the extent the
Committee determines that such is necessary to reflect such corporate action,
the Committee shall take such further actions, if any, as it determines to be
appropriate to provide that the Performance Restricted Shares and the Bonus
Restricted Shares shall take the form of the kind and amount of shares of stock
and other securities (including those of any new direct or indirect parent of
the Company), property, cash or any combination thereof receivable upon such
consolidation or merger.
8.Effect on Employment. Nothing contained in this Agreement shall confer upon
Employee the right to continue in the employment of the Company or an Affiliate,
or affect any right which the Company or an Affiliate may have to terminate the
employment of Employee.
9.Legend. Any certificate representing the Performance Restricted Shares and the
Bonus Restricted Shares shall conspicuously set forth on the face or back
thereof, in addition to any legends required by applicable law or other
agreement, a legend in substantially the following form:
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO THE
TERMS OF THE NOBLE ENERGY, INC. 1992 STOCK OPTION PLAN AND RESTRICTED STOCK PLAN
AND MAY NOT BE SOLD, ASSIGNED, TRANSFERRED, DISCOUNTED, EXCHANGED, PLEDGED OR
OTHERWISE ENCUMBERED OR DISPOSED OF IN ANY MANNER, EXCEPT AS SET FORTH IN THE
TERMS OF THE AGREEMENT EMBODYING THE AWARD OF SUCH SHARES DATED
_________________. A COPY OF SUCH AGREEMENT IS ON FILE IN THE OFFICE OF THE
COMPANY.
10.Assignment. The Company may assign all or any portion of its rights and
obligations under this Agreement. The Performance Award, the Bonus Award, the
Performance Restricted Shares, the Bonus Restricted Shares and the rights and
obligations

9



--------------------------------------------------------------------------------



of Employee under this Agreement may not be sold, assigned, transferred,
discounted, exchanged, pledged or otherwise encumbered or disposed of by
Employee other than by will or the laws of descent and distribution.
11.Binding Effect. This Agreement shall be binding upon and inure to the benefit
of (i) the Company and its successors and assigns, and (ii) Employee, and
Employee’s heirs, devisees, executors, administrators and personal
representatives.
12.Amendment. This Agreement may be amended or terminated at any time by an
instrument in writing to such effect executed by both parties.
13.Notices. All notices required or permitted to be given or made under this
Agreement shall be in writing and shall be deemed to have been duly given or
made if (i) delivered personally, (ii) transmitted by first class registered or
certified United States mail, postage prepaid, return receipt requested, (iii)
sent by prepaid overnight courier service, or (iv) sent by telecopy or facsimile
transmission, answer back requested, to the person who is to receive it at the
address that such person has theretofore specified by written notice delivered
in accordance herewith. Such notices shall be effective (i) if delivered
personally or sent by courier service, upon actual receipt by the intended
recipient, (ii) if mailed, upon the earlier of five days after deposit in the
mail or the date of delivery as shown by the return receipt therefor, or (iii)
if sent by telecopy or facsimile transmission, when the answer back is received.
The Company or Employee may change, at any time and from time to time, by
written notice to the other, the address that the Company or Employee had
theretofore specified for receiving notices. Until such address is changed in
accordance herewith, notices under this Agreement shall be delivered or sent (i)
to Employee at Employee’s address as set forth in the records of the Company, or
(ii) to the Company at the principal executive offices of the Company clearly
marked “Attention: Lee Robison”.
14.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas without regard to its principles
of conflict of laws.
15.Severability. If any provision of this Agreement is held to be unenforceable,
this Agreement shall be considered divisible and such provision shall be deemed
inoperative to the extent it is deemed unenforceable, and in all other respects
this Agreement shall remain in full force and effect; provided, however, that if
any such provision shall be deemed to be so limited and shall be enforceable by
limitation thereof, then the provision shall be so limited and shall be
enforceable to the maximum extent permitted by applicable law.
16.Further Assurances. The parties agree to execute such additional instruments
and to take all such further action as may be reasonably necessary to carry out
the intent and purposes of this Agreement.
17.Entire Agreement. This Agreement and Plan set forth the entire agreement
between the parties with respect to the subject matter hereof, and supersede all
prior

10



--------------------------------------------------------------------------------



agreements and understandings, whether written or oral, between the parties with
respect to the subject matter hereof.
18.Subject to Plan. The Performance Award, the Bonus Award, the Performance
Restricted Shares, the Bonus Restricted Shares and this Agreement are subject to
all of the terms and conditions of the Plan as amended from time to time. In the
event of any conflict between the terms and conditions of the Plan and those set
forth in this Agreement, the terms and conditions of the Plan shall control.
Capitalized terms not defined in this Agreement shall have the meaning set forth
in the Plan.
19.Counterparts. This Agreement may be executed by the parties hereto in any
number of counterparts, each of which shall be deemed an original, and all of
which shall constitute one and the same agreement.
20.Descriptive Headings. The descriptive headings herein are inserted for
convenience of reference only, do not constitute a part of this Agreement, and
shall not affect in any manner the meaning or interpretation of this Agreement.
21.References. The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited.
22.Electronic Documentation. Any provision of this Agreement to the contrary
notwithstanding, provisions in this Agreement setting forth a requirement for
delivery of a written notice, agreement, consent, acknowledgement, or other
documentation in writing, including a written signature, may be satisfied by
electronic delivery of such notice, agreement, consent, acknowledgement, or
other documentation, in a manner that the Committee has prescribed or that is
otherwise acceptable to the Committee, provided that evidence of the intended
recipient’s receipt of the electronic delivery is available to the Committee and
that such delivery is not prohibited by applicable laws and regulations.
[SIGNATURE PAGE TO FOLLOW]

11



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company and Employee have executed this Agreement as of
the date first written above.




 
 
 
NOBLE ENERGY, INC.
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EMPLOYEE
 
 
 
 
 
 
 
 
 
 
 
 
 
Employee Signature
 
 
 
 
 
 
 
 
 
 
 
 
 
Employee Printed Name










12



--------------------------------------------------------------------------------




STOCK POWER AND ASSIGNMENT
SEPARATE FROM CERTIFICATE




FOR VALUE RECEIVED and pursuant to that certain Noble Energy, Inc. 1992 Stock
Option and Restricted Stock Plan 2013 Restricted Stock Agreement [3 Year
Performance Vested] dated as of _________________________ (the “Agreement”), the
undersigned Employee hereby sells, assigns and transfers unto Noble Energy,
Inc., __________ shares of the Common Stock, $0.01 par value per share, of Noble
Energy, Inc., a Delaware corporation (the “Company”), standing in the
undersigned’s name on the books of the Company, and does hereby irrevocably
constitute and appoint the Secretary of the Company as the undersigned’s
attorney-in-fact, with full power of substitution, to transfer said stock on the
books of the Company. THIS ASSIGNMENT MAY ONLY BE USED AS AUTHORIZED BY THE
AGREEMENT.
Dated:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EMPLOYEE:
 
 
 
 
 
 
 
 
 
 
 
Name Printed:
 
 
 
 
 
 
 
 





